Exhibit 10.17

 

ELGIN FINANCIAL SAVINGS BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

THIS AGREEMENT is adopted this 28th day of June, 2002, by and between ELGIN
FINANCIAL SAVINGS BANK, a State/Stock Savings Bank located in Elgin, Illinois
(the “Company”), and R. SCOTT REINING (the “Executive”).

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide salary continuation benefits to the Executive.  The Company
will pay the benefits from its general assets.

 

AGREEMENT

 

The Company and the Executive agree as follows:

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1                                 “Change of Control” means:

 

(a)                                  A change in the ownership of the capital
stock of the Company, whereby another corporation, person, or group acting in
concert (hereinafter this Agreement shall collectively refer to any combination
of these three [another corporation, person, or group acting in concert] as a
“Person”) as described in Section 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), acquires, directly or indirectly,
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of a number of shares of capital stock of the Company  which
constitutes fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding capital stock then entitled to vote generally in the
election of directors; or

 

(b)                                 The persons who were members of the Board of
Directors of the Company immediately prior to a tender offer, exchange offer,
contested election or any combination of the foregoing, cease to constitute a
majority of the Board of Directors; or

 

(c)                                  The adoption by the Board of Directors of
the Company of a merger, consolidation or reorganization plan involving the
Company in which the Company is not the surviving entity, or a sale of all or
substantially all of the assets of the Company.  For purposes of this Agreement,
a sale of all or substantially all of the assets of the Company shall be deemed
to occur if any Person

 

 

1

--------------------------------------------------------------------------------


 

acquires (or during the 12-month period ending on the date of the most recent
acquisition by such Person, has acquired) gross assets of the Company that have
an aggregate fair market value equal to fifty percent (50%) or more of the fair
market value of all of the respective gross assets of the Company immediately
prior to such acquisition or acquisitions; or

 

(d)                                 A tender offer or exchange offer is made by
any Person which results in such Person beneficially owning (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) either fifty percent (50%) or
more of the Company’s outstanding shares of Common Stock or shares of capital
stock having fifty percent (50%) or more the combined voting power of the
Company’s then outstanding capital stock (other than an offer made by the
Company), and sufficient shares are acquired under the offer to cause such
person to own fifty percent (50%) or more of the voting power; or

 

(e)                                  Any other transactions or series of related
transactions occurring which have substantially the same effect as the
transactions specified in any of the preceding clauses of this Section 1.1.

 

Notwithstanding the above, certain transfers are permitted within Section 318 of
the Code and such transfers shall not be deemed a Change of Control under this
Section 1.1.

 

1.2                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

1.3                                 “Disability” means the Executive’s suffering
a sickness, accident or injury which has been determined by the carrier of any
individual or group disability insurance policy covering the Executive, or by
the Social Security Administration, to be a disability rendering the Executive
totally and permanently disabled.  The Executive must submit proof to the
Company of the carrier’s or Social Security Administration’s determination upon
the request of the Company.

 

1.4                                 “Early Termination” means the Termination of
Employment before Normal Retirement Age for reasons other than death,
Disability, Termination for Cause or following a Change of Control.

 

1.5                                 “Early Termination Date” means the month,
day and year in which Early Termination occurs.

 

1.6                                 “Effective Date” means January 1, 2002.

 

1.7                                 “Normal Retirement Age” means the
Executive’s 65th birthday.

 

1.8                                 “Normal Retirement Date” means the later of
the Normal Retirement Age or Termination of Employment.

 

1.9                                 “Plan Year” means each 12-month period from
the Effective Date.

 

2

--------------------------------------------------------------------------------


 

 

 

1.10                           “Termination for Cause” See Article 5.

 

1.11                           “Termination of Employment” means that the
Executive ceases to be employed by the Company for any reason, voluntary or
involuntary, other than by reason of a leave of absence approved by the Company.

 

1.12                           “Years of Employment” means the total number of
twelve-month periods during which the Executive has been employed by the
Company.  The Executive was hired by the Company in June, 1999.

 

Article 2
Lifetime Benefits

 

2.1                                 Normal Retirement Benefit.  Upon Termination
of Employment on or after the Normal Retirement Age for reasons other than
death, the Company shall pay to the Executive the benefit described in this
Section 2.1 in lieu of any other benefit under this Agreement.

 

2.1.1                        Amount of Benefit.  The annual benefit under this
Section 2.1 is $53,900  (Fifty-three thousand nine hundred dollars).  The
Company’s Board of Directors, in its sole discretion, may increase the annual
benefit under this Section 2.1.1; however, an increase shall require the
recalculation of Schedule A.

 

2.1.2                        Payment of Benefit.  The Company shall pay the
annual benefit to the Executive in 12 equal monthly installments commencing with
the month following the Executive’s Normal Retirement Date, paying the annual
benefit to the Executive for a period of 15 years.

 

2.1.3                        Benefit Increases.  Commencing on the first
anniversary of the first benefit payment, and continuing on each subsequent
anniversary, the Company’s Board of Directors, at its sole discretion, may
increase the benefit.

 

2.2                                 Early Termination Benefit.  Upon Early
Termination, the Company shall pay to the Executive the benefit described in
this Section 2.2 in lieu of any other benefit under this Agreement.

 

2.2.1                        Amount of Benefit.  The benefit under this Section
2.2 is the Early Termination annual Installment set forth on Schedule A for the
Plan Year ending immediately prior to the Early Termination Date, determined by
one of the following two methods:  a) if the Executive has completed ten (10)
Years of Employment upon the Effective Date of this Agreement, the Executive
shall be vested in 50 percent of the Accrual Balance set forth on Schedule A for
the first Plan Year and vest in the remaining 50 percent equally over the
remaining Plan Years until Normal Retirement Age, unless otherwise illustrated
on Schedule A; or b) if the Executive has completed less than ten (10) Years of
Employment upon the Effective Date of this Agreement, the Executive shall be
zero percent vested until completing five (5) Years of Employment and then vest
equally over the remaining Plan Years Until Normal Retirement Age.  An increase
in the annual benefit under Section 2.1.1 shall require the recalculation of

 

3

--------------------------------------------------------------------------------


 

 

this benefit on Schedule A.  This benefit is determined by calculating a 15-year
fixed annuity from the vested Accrual Balance, crediting interest on the unpaid
balance at an annual rate of 7.50 percent, compounded monthly.

 

2.2.2                        Payment of Benefit.  The Company shall pay the
annual benefit to the Executive in 12 equal monthly installments commencing with
the month following Termination of Employment, paying the annual benefit to the
Executive for a period of 15 years.

 

2.2.3                        Benefit Increases.  Benefit payments may be
increased as provided in Section 2.1.3.

 

2.3                                 Disability Benefit.  If the Executive
terminates employment due to Disability prior to Normal Retirement Age, the
Company shall pay to the Executive the benefit described in this Section 2.3 in
lieu of any other benefit under this Agreement.

 

2.3.1                        Amount of Benefit.  The benefit under this Section
2.3 is the Disability annual Installment set forth on Schedule A for the Plan
Year ending immediately prior to the date in which Termination of Employment
occurs (except during the first Plan Year, the benefit is the amount set forth
for Plan Year 1), determined by one of the following two methods:  a) if the
Executive has completed ten (10) Years of Employment upon the Effective Date of
this Agreement, the Executive shall be vested in 50 percent of the Accrual
Balance set forth on Schedule A for the first Plan Year and vest in the
remaining 50 percent equally over the remaining Plan Years until Normal
Retirement Age, unless otherwise illustrated on Schedule A; or b) if the
Executive has completed less than ten (10) Years of Employment upon the
Effective Date of this Agreement, the Executive shall be zero percent vested
until completing five (5) Years of Employment and then vest equally over the
remaining Plan Years Until Normal Retirement Age.  An increase in the annual
benefit under Section 2.1.1 would require the recalculation of the Disability
benefit on Schedule A.  This benefit is determined by calculating a 15-year
fixed annuity from the vested Accrual Balance, crediting interest on the unpaid
balance at an annual rate of 7.50 percent, compounded monthly.

 

2.3.2                        Payment of Benefit.  The Company shall pay the
annual benefit to the Executive in 12 equal monthly installments commencing with
the month following Termination of Employment, paying the annual benefit to the
Executive for a period of 15 years.

 

2.3.3                        Benefit Increases.  Benefit payments may be
increased as provided in Section 2.1.3.

 

2.4                                 Change of Control Benefit.  Upon a Change of
Control, the Company shall pay to the Executive the benefit described in this
Section 2.4 in lieu of any other benefit under this Agreement.

 

2.4.1                        Amount of Benefit.  The benefit under this Section
2.4 is the Change of Controlannual Installment set forth on Schedule A for the
Plan Year ending immediately prior to the date in which Termination of
Employment occurs (except during the first Plan Year, the

 

4

--------------------------------------------------------------------------------


 

benefit is the amount set forth for Plan Year 1), determined by vesting the
Executive in the Normal Retirement Benefit described in Section 2.1.1.

 

2.4.2                        Payment of Benefit.  The Company shall pay the
annual benefit to the Executive in 12 equal monthly installments commencing with
the month following Normal Retirement Age, paying the annual benefit to the
Executive for a period of 15 years.

 

2.4.3                        Benefit Increases.  Benefit payments may be
increased as provided in Section 2.1.3.

 

2.4.4                        Excess Parachute Payment.  Notwithstanding any
provision of this Agreement to the contrary, the Company shall not pay any
benefit under this Agreement to the extent the benefit would create an excise
tax under the excess parachute rules of Section 280G of the Code.

 

Article 3
Death Benefits

 

3.1                                 Death During Active Service.  If the
Executive dies while in the active service of the Company, the Company shall pay
to the Executive’s beneficiary the benefit described in this Section 3.1.  This
benefit shall be paid in lieu of the benefits under Article 2.

 

3.1.1                        Amount of Benefit.  The annual benefit under this
Section 3.1 is the Normal Retirement Benefit amount described in Section 2.1.1.

 

3.1.2                        Payment of Benefit.  The Company shall pay the
annual benefit to the Executive’s beneficiary in 12 equal monthly installments
commencing with the month following the Executive’s death, paying the annual
benefit to the Executive’s beneficiary for a period of 15 years.

 

3.2                                 Death During Payment of a Lifetime Benefit. 
If the Executive dies after any Lifetime Benefit payments have commenced under
this Agreement but before receiving all such payments, the Company shall pay the
remaining benefits to the Executive’s beneficiary at the same time and in the
same amounts they would have been paid to the Executive had the Executive
survived.

 

3.3                                 Death After Termination of Employment But
Before Payment of a Lifetime Benefit Commences.  If the Executive is entitled to
a Lifetime Benefit under this Agreement, but dies prior to the commencement of
said benefit payments, the Company shall pay the same benefit payments to the
Executive’s beneficiary that the Executive was entitled to prior to death except
that the benefit payments shall commence on the first day of the month following
the date of the Executive’s death.

 

5

--------------------------------------------------------------------------------


 

Article 4
Beneficiaries

 

4.1                                 Beneficiary Designations.  The Executive
shall designate a beneficiary by filing a written designation with the Company. 
The Executive may revoke or modify the designation at any time by filing a new
designation.  However, designations will only be effective if signed by the
Executive and received by the Company during the Executive’s lifetime.  The
Executive’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive, or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved.  If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive’s estate.

 

4.2                                 Facility of Payment.  If a benefit is
payable to a minor, to a person declared incompetent, or to a person incapable
of handling the disposition of his or her property, the Company may pay such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person.  The Company may
require proof of incompetence, minority or guardianship as it may deem
appropriate prior to distribution of the benefit.  Such distribution shall
completely discharge the Company from all liability with respect to such
benefit.

 

Article 5
General Limitations

 

5.1                                 Termination for Cause.  Notwithstanding any
provision of this Agreement to the contrary, the Company shall not pay any
benefit under this Agreement if the Company terminates the Executive’s
employment for:

 

(a)                                  Conviction of a felony or of a gross
misdemeanor involving moral turpitude; or

(b)                                 Fraud, disloyalty, dishonesty or willful
violation of any law or significant Company policy committed in connection with
the Executive’s employment and resulting in an adverse effect on the Company.

 

5.2                                 Suicide or Misstatement.  The Company shall
not pay any benefit under this Agreement if the Executive commits suicide within
three years after the date of this Agreement.  In addition, the Company shall
not pay any benefit under this Agreement if the Executive has made any material
misstatement of fact on an employment application or resume provided to the
Company, or on any application for any benefits provided by the Company to the
Executive.

 

Article 6
Claims and Review Procedure

 

6.1                                 Claims Procedure.  Any person or entity
(“claimant”) who has not received benefits under this Agreement that he or she
believes should be paid shall make a claim for such benefits as follows:

 

 

6

--------------------------------------------------------------------------------


 

 

6.1.1                        Initiation – Written Claim.  The claimant initiates
a claim by submitting to the Company a written claim for the benefits.

 

6.1.2                        Timing of Company Response.  The Company shall
respond to such claimant within 90 days after receiving the claim.  If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 90 days by notifying the claimant in writing, prior to the end of the
initial 90-day period, that an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.

 

6.1.3                        Notice of Decision.  If the Company denies part or
all of the claim, the Company shall notify the claimant in writing of such
denial.  The Company shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:

 

(a)                                  The specific reasons for the denial;

(b)                                 A reference to the specific provisions of
the Agreement on which the denial is based;

(c)                                  A description of any additional information
or material necessary for the claimant to perfect the claim and an explanation
of why it is needed;

(d)                                 An explanation of the Agreement’s review
procedures and the time limits applicable to such procedures; and

(e)                                  A statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

6.2                                 Review Procedure.  If the Company denies
part or all of the claim, the claimant shall have the opportunity for a full and
fair review by the Company of the denial, as follows:

 

6.2.1                        Initiation – Written Request.  To initiate the
review, the claimant, within 60 days after receiving the Company’s notice of
denial, must file with the Company a written request for review.

 

6.2.2                        Additional Submissions – Information Access.  The
claimant shall then have the opportunity to submit written comments, documents,
records and other information relating to the claim.  The Company shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3                        Considerations on Review.  In considering the
review, the Company shall take into account all materials and information the
claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

6.2.4                        Timing of Company Response.  The Company shall
respond in writing to such

 

 

7

--------------------------------------------------------------------------------


 

claimant within 60 days after receiving the request for review.  If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

 

6.2.5                        Notice of Decision.  The Company shall notify the
claimant in writing of its decision on review.  The Company shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

(a)                                  The specific reasons for the denial;

(b)                                 A reference to the specific provisions of
the Agreement on which the denial is based;

(c)                                  A statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits; and

(d)                                 A statement of the claimant’s right to bring
a civil action under ERISA Section 502(a).

 

Article 7
Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.

 

Notwithstanding the previous paragraph in this Article 7, the Company may amend
or terminate this Agreement at any time if, pursuant to legislative, judicial or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Executive prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the
Company (other than the financial impact of paying the benefits). However, in no
event shall this Agreement be terminated under this section without payment to
the Executive of any vested benefit.

 

Article 8
Miscellaneous

 

8.1                                 Binding Effect.  This Agreement shall bind
the Executive and the Company, and their beneficiaries, survivors, executors,
successors, administrators and transferees.

 

8.2                                 No Guarantee of Employment.  This Agreement
is not an employment policy or contract.  It does not give the Executive the
right to remain an employee of the Company, nor does it interfere with the
Company’s right to discharge the Executive.  It also does not require the
Executive to remain an employee nor interfere with the Executive’s right to
terminate employment at any time.

 

 

8

--------------------------------------------------------------------------------


 

 

8.3                                 Non-Transferability.  Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.

 

8.4                                 Reorganization.  The Company shall not merge
or consolidate into or with another company, or reorganize, or sell
substantially all of its assets to another company, firm, or person unless such
succeeding or continuing company, firm, or person agrees to assume and discharge
the obligations of the Company under this Agreement.  Upon the occurrence of
such event, the term “Company” as used in this Agreement shall be deemed to
refer to the successor or survivor company.

 

8.5                                 Tax Withholding.  The Company shall withhold
any taxes that are required to be withheld from the benefits provided under this
Agreement.

 

8.6                                 Applicable Law.  The Agreement and all
rights hereunder shall be governed by the laws of the State of Illinois, except
to the extent preempted by the laws of the United States of America.

 

8.7                                 Unfunded Arrangement.  The Executive and
beneficiary are general unsecured creditors of the Company for the payment of
benefits under this Agreement.  The benefits represent the mere promise by the
Company to pay such benefits.  The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors.  Any insurance on the
Executive’s life is a general asset of the Company to which the Executive and
beneficiary have no preferred or secured claim.

 

8.8                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the Company and the Executive as to the
subject matter hereof.  No rights are granted to the Executive by virtue of this
Agreement other than those specifically set forth herein.

 

8.9                                 Administration.  The Company shall have
powers which are necessary to administer this Agreement, including but not
limited to:

 

(a)                                  Establishing and revising the method of
accounting for the Agreement;

(b)                                 Maintaining a record of benefit payments;
and

(c)                                  Establishing rules and prescribing any
forms necessary or desirable to administer the Agreement.

 

8.10                           Named Fiduciary. The Company shall be the named
fiduciary and plan administrator under this Agreement.  It may delegate to
others certain aspects of the management and operational responsibilities
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and the Company have signed this Agreement.

 

EXECUTIVE:

 

COMPANY:

 

 

 

 

 

ELGIN FINANCIAL SAVINGS BANK

 

 

 

/s/ R. Scott Reining

 

By

/s/ Barrett J. O'Connor

R. SCOTT REINING

 

 

 

 

Title

President/CEO

 

10

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION

 

ELGIN FINANCIAL SAVINGS BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

R. SCOTT REINING

 

I designate the following as beneficiary of any death benefits under this
Agreement:

 

Primary:

 

Penny S. Reining

 

 

 

 

 

 

 

Contingent:

 

Meghan M. Reining

 

(50%)

 

 

Christopher S. Reining

 

(50%)

 

Note:  To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

 

 

Signature

  /s/ R. Scott Reining

 

 

 

Date

6/28/02

 

 

 

Received by the Company this 28th day of June, 2002.

 

 

By

  /s/ Barrett J. O'Connor

 

 

 

Title

  President/CEO

 

 

11

--------------------------------------------------------------------------------


 

 

Clark/Bardes Consulting

 

Elgin Financial Savings Bank

Banking Practice

 

Supplemental Executive Retirement Agreement-Schedule A

 

R. Scott Reining

 

DOB: 12/22/1955
Plan Anniv Date: 1/1/2003
Retirement Age: 65
Payments: Monthly Installments

 

Early Termination

 

Disability

 

Change of Control

 

Preretirement Death Benefit

 

Installment

 

Installment

 

Installment

 

 

 

Payable Immediately

 

Payable Immediately

 

Payable at 65

 

Installment

Period
Ending
Dec of

 

Age

 

Benefit Level(2)

 

Accrual Balance

 

Vesting

 

Based On Accrual

 

Vesting

 

Based On Accrual

 

Vesting

 

Based On Benefit

 

Based On Benefit

 

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

2002(1)

 

47

 

53,900

 

12,080

 

0

%

0

 

0

%

0

 

100

%

53,900

 

53,900

2003

 

48

 

53,900

 

25,099

 

0

%

0

 

0

%

0

 

100

%

53,900

 

53,900

2004

 

49

 

53,900

 

39,128

 

0

%

0

 

0

%

0

 

100

%

53,900

 

53,900

2005

 

50

 

53,900

 

54,246

 

6.67

%

400

 

6.67

%

400

 

100

%

53,900

 

53,900

2006

 

51

 

53,900

 

70,537

 

13.33

%

1,040

 

13.33

%

1,040

 

100

%

53,900

 

53,900

2007

 

52

 

53,900

 

88,094

 

20

%

1,948

 

20

%

1,948

 

100

%

53,900

 

53,900

2008

 

53

 

53,900

 

107,013

 

26.67

%

3,155

 

26.67

%

3,155

 

100

%

53,900

 

53,900

2009

 

54

 

53,900

 

127,401

 

33.33

%

4,695

 

33.33

%

4,695

 

100

%

53,900

 

53,900

2010

 

55

 

53,900

 

149,372

 

40

%

6,605

 

40

%

6,605

 

100

%

53,900

 

53,900

2011

 

56

 

53,900

 

173,049

 

46.67

%

8,928

 

46.67

%

8,928

 

100

%

53,900

 

53,900

2012

 

57

 

53,900

 

198,563

 

53.33

%

11,707

 

53.33

%

11,707

 

100

%

53,900

 

53,900

2013

 

58

 

53,900

 

226,059

 

60

%

14,995

 

60

%

14,995

 

100

%

53,900

 

53,900

2014

 

59

 

53,900

 

255,689

 

66.67

%

18,844

 

66.67

%

18,844

 

100

%

53,900

 

53,900

2015

 

60

 

53,900

 

287,619

 

73.33

%

23,317

 

73.33

%

23,317

 

100

%

53,900

 

53,900

2016

 

61

 

53,900

 

322,028

 

80

%

28,480

 

80

%

28,480

 

100

%

53,900

 

53,900

2017

 

62

 

53,900

 

359,108

 

86.67

%

34,406

 

86.67

%

34,406

 

100

%

53,900

 

53,900

2018

 

63

 

53,900

 

399,067

 

93.33

%

41,176

 

93.33

%

41,176

 

100

%

53,900

 

53,900

2019

 

64

 

53,900

 

442,128

 

100

%

48,877

 

100

%

48,877

 

100

%

53,900

 

53,900

2020

 

65

 

53,900

 

487,560

 

100

%

53,900

 

100

%

53,900

 

100

%

53,900

 

53,900

--------------------------------------------------------------------------------

(1) Assumes an implementation date of January 1, 2002.  The first line reflects
12 months of data, January 2002 through December 2002.

 

/s/ R. Scott Reining

 

/s/ Barrett J. O'Connor

 

June 28, 2002

Participant

 

Elgin Financial Savings

 

Date

 

12

 

--------------------------------------------------------------------------------